DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/25/2022 has  been considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Para. 0075 and/or Pg. 27 identify elements 435, 540, and 515 that do not appear in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claim 1-2, 5, 7, 9, and 17-19 are objected to because of the following informalities: 
Claim 1, line 3: please amend to recite “[[a]]the measurement medium” so it is clear this recitation of measurement medium is in reference to the previously recite measurement medium under ion activity measurement.
Claim 1, line 7: please amend to recite “the single-phase electrically conductive layer”. It is clear the applicant is referring to the single-phase electrically conductive layer but the ion-sensitive layer is also a conductive layer.
Claim 2: please remove the colon on line 2 and also remove “, which is conductive for lithium ions” (which is present in claim 1) to simply recite “wherein the ion-sensitive layer comprises an ion-sensitive glass.”
Claim 5, line 14: please add a semicolon at the end of the limitation after Li3PO4-xNx. 
Claim 5, line 16: please amend “incliding” to recite “including”.
Claim 5, lines 2-3 from the bottom: please add “or” to the previous limitation after the semi-colon and remove it from the last limitation such that the claim recites “any sulfides, including Li2S-GeS2; or” and “[[or]]any thio-lithium-germanium compounds, including Li10GeP2S12, Li3.25Ge0.25P0.75S4”.
Claim 7, line 3: please amend to recite “the single-phase electrically conductive layer”. It is clear the applicant is referring to the single-phase electrically conductive layer but the ion-sensitive layer is also a conductive layer.
Claim 9, lines 3-4: please amend to recite “the single-phase electrically conductive layer”. It is clear the applicant is referring to the single-phase electrically conductive layer but the ion-sensitive layer is also a conductive layer.
Claim 17, line 2: please amend to recite “said electric contact”. 
Claim 18, line 2: please amend to recite “An ion-sensitive solid-contact electrode for measuring ion activity in a measurement medium comprising the measuring element according to claim 1”. 
Claim 19, line 3: please amend to recite “[[an]]the ion-sensitive solid-contact electrode according to claim 18”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites in line 23 wherein the solid-state electrolyte layer can comprise “any lithium compounds, including Li2S-SiS2-Li3PO4 or Li7P3S11”. This limitation is indefinite because it seems to imply that any and all lithium compounds would be considered appropriate for the solid-state electrolyte layer, but then further suggests a specific example of two compounds. It’s unclear if the applicant intended to recite any lithium sulfur compound[[s]] or any lithium phosphorus compound[[s]]. Claim 6 is also rejected under 35 USC 112 (b) by virtue of their dependency on claim 5 as it fails to resolve or clarify the limitations discussed above. 
Claim 5 recites in line 26 wherein the solid-state electrolyte layer can comprise “any sulfides, including Li2S-GeS2”. This limitation is indefinite because it seems to imply that any and all sulfide compounds would be considered appropriate for the solid-state electrolyte layer, but then further suggests a specific example of two compounds. It’s unclear if the applicant intended to recite any lithium sulfide compound or if any sulfide such as hydrogen sulfide would be considered within the scope of the claim, which does not appear supported by the instant specification. Claim 6 is also rejected under 35 USC 112 (b) by virtue of their dependency on claim 5 as it fails to resolve or clarify the limitations discussed above. 
Claim 11 recites the limitations "the protective layer" and “the barrier layer” in lines 1-2.  There is insufficient antecedent basis for these limitation in the claim. Although claims 7 and 9 do recite “a protective layer” and “a barrier layer”, claim 11 is dependent from claim 1. For purposes of examination claim 11 is interpreted as being dependent upon claim 9 as this appears to be the applicant’s intent. 
Claim 16 recites the limitations "the protective layer" and “the mechanically stable substrate” in lines 2-4.  There is insufficient antecedent basis for these limitation in the claim. Although claims 7 and 12 do recite “a protective layer” and “a mechanically stable substrate”, respectively, claim 16 is dependent from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,262,328 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant claim 1 is anticipated by claim 1 of ‘328.
Instant claim 2-6 are identical to claims 2-6, respectively, of ‘328. 
Instant claim 7 is anticipated by claim 1 of ‘328. 
Instant claims 8-14 are identical to claims 7-13, respectively, of ‘328.
Instant claims 15-16 are identical to claims 15-16, respectively, of ‘328.
Instant claim 17 is identical to claim 14 of ‘328. 
Instant claims 18-19 are identical to claims 17-18, respectively, of ‘328.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795